UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09253 Wells Fargo Funds Trust (Exact name of registrant as specified in charter) 525 Market Street, San Francisco, CA 94105 (Address of principal executive offices) (Zip Code) C. David Messman Wells Fargo Funds Management, LLC 525 Market Street San Francisco, CA 94105 (Name and address of agent for service) Registrant's telephone number, including area code: 800-222-8222 Date of fiscal year-end: Various - 5/31, 8/31 and 10/31 Date of reporting period: 07/01/10 - 06/30/11 Item 1. Proxy Voting Record WELLS FARGO ADVANTAGE ADJUSTABLE RATE GOVERNMENT FUND There were no proxies voted in relation to the securities held in the Fund's portfolio. WELLS FARGO ADVANTAGE DIVERSIFIED BOND FUND On July 9, 2010, the Wells Fargo Advantage Diversified Bond Fund was reorganized into the Wells Fargo Advantage Total Return Bond Fund. The Wells Fargo Advantage Total Return Bond Fund's proxy voting record for the twelve-month period ended June 30, 2011 is disclosed on the Fund's Form N-PX filed on August 30, 2011. The Fund's CIK number is 0001081400 and its Form N-PX file number is 333-74295. The Fund was a feeder fund in a master/feeder structure and as such held shares of the following master portfolios: The Wells Fargo Advantage Managed Fixed Income Portfolio, Wells Fargo Advantage Total Return Bond Portfolio and Wells Fargo Advantage Inflation-Protected Bond Portfolio. Voting records for the master portfolio in which the Fund invests can be found on the SEC's website (www.sec.gov) by accessing the Form N-PX filed on behalf of Wells Fargo Master Trust (CIK #0001087961, File Number 811-09689, Filing Date: August 30, 2011). WELLS FARGO ADVANTAGE GOVERNMENT SECURITIES FUND There were no proxies voted in relation to the securities held in the Fund's portfolio. WELLS FARGO ADVANTAGE INCOME PLUS FUND There were no proxies voted in relation to the securities held in the Fund's portfolio. WELLS FARGO ADVANTAGE INFLATION-PROTECTED BOND FUND The Fund is a feeder fund in a master/feeder structure and as such holds shares of the following master portfolios: The Wells Fargo Advantage Inflation-Protected Bond Portfolio. Voting records for the master portfolio in which the Fund invests can be found on the SEC's website (www.sec.gov) by accessing the Form N-PX filed on behalf of Wells Fargo Master Trust (CIK #0001087961, File Number 811-09689, Filing Date: August 30, 2011). WELLS FARGO ADVANTAGE INTERNATIONAL BOND FUND There were no proxies voted in relation to the securities held in the Fund's portfolio. WELLS FARGO ADVANTAGE HIGH INCOME FUND There were no proxies voted in relation to the securities held in the Fund's portfolio. WELLS FARGO ADVANTAGE HIGH YIELD BOND FUND EATON VANCE LIMITED DURATION INCOME FUND Ticker: EVV Security ID: 27828H105 Meeting Date: FEB 25, 2011 Meeting Type: Annual Record Date: DEC 10, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas E. Faust, Jr. For For Management 1.2 Elect Director William H. Park For For Management LMP CORPORATE LOAN FUND INC. Ticker: TLI Security ID: 50208B100 Meeting Date: JAN 28, 2011 Meeting Type: Annual Record Date: DEC 03, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel P. Cronin For For Management 1.2 Elect Director Leslie H. Gelb For For Management NUVEEN FLOATING RATE INCOME FUND Ticker: JFR Security ID: 67072T108 Meeting Date: NOV 16, 2010 Meeting Type: Annual Record Date: SEP 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William C. Hunter For For Management 1.2 Elect Director Judith M. Stockdale For For Management 1.3 Elect Director Carole E. Stone For For Management WESTERN ASSET GLOBAL HIGH INCOME FUND INC. Ticker: EHI Security ID: 95766B109 Meeting Date: SEP 24, 2010 Meeting Type: Annual Record Date: JUL 30, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Riordan Roett For For Management 1.2 Elect Director Jeswald W. Salacuse For For Management WELLS FARGO ADVANTAGE SHORT DURATION GOVERNMENT BOND FUND There were no proxies voted in relation to the securities held in the Fund's portfolio. WELLS FARGO ADVANTAGE SHORT-TERM BOND FUND There were no proxies voted in relation to the securities held in the Fund's portfolio. WELLS FARGO ADVANTAGE SHORT-TERM HIGH YIELD BOND FUND There were no proxies voted in relation to the securities held in the Fund's portfolio. WELLS FARGO ADVANTAGE STABLE INCOME FUND On July 9, 2010, the Wells Fargo Advantage Stable Income Fund was reorganized into the Wells Fargo Advantage Ultra Short-Term Income Fund. The Wells Fargo Advantage Ultra Short-Term Income Fund's proxy voting record for the twelve-month period ended June 30, 2011 is disclosed on the Fund's Form N-PX filed on August 30, 2011. The Fund's CIK number is 0001081400 and its Form N-PX file number is 333-74295. The Fund was a feeder fund in a master/feeder structure and as such held shares of the following master portfolios: The Wells Fargo Advantage Stable Income Portfolio. Voting records for the master portfolio in which the Fund invests can be found on the SEC's website (www.sec.gov) by accessing the Form N-PX filed on behalf of Wells Fargo Master Trust (CIK #0001087961, File Number 811-09689, Filing Date: August 30, 2011). WELLS FARGO ADVANTAGE STRATEGIC INCOME FUND On July 9, 2010, the Wells Fargo Advantage Strategic Income Fund was reorganized into the Wells Fargo Advantage High Income Fund. The Wells Fargo Advantage High
